PER CURIAM.
In the proceedings for corporate reorganization involved herein, forty applications for compensation and expense allowance were made in sums totalling $803,944.-48 for compensation and $41,929.99 for expense allowance. The Special Master reported his recommendation of allowance to the various applicants of the total sum of $373,178.53 as compensation and $36,014.74 as expense reimbursement.
The District Judge overruled all objections and exceptions to the report of the Special Master, confirmed the report, and ordered the allowance of compensation and expenses as recommended by the Master.
The appellant attorneys, Abrams, Myerson and Stern, have appealed from the order of the District Court. Their claim was for $172,200 as compensation and $6,163.41 as expenses.
*538The Master recommended, and the District Judge allowed them $18,000 as fees and $2,500 for expenses. The intervening Securities and Exchange Commission had recommended the allowance to the appellant attorneys of $18,000 as compensation and $5,339.51 for expenses.
It is settled law, repeatedly asserted in this circuit, that the concurrent findings of the District Judge and the Master will not be set aside, unless plainly erroneous. In re Allied Products Co. (Continental Casualty Company v. Harold H. Barnett, Trustee in Bankruptcy,) 6 Cir., 134 F.2d 725, decided April 8, 1943; Kowalsky v. American Employers Ins. Co., 6 Cir., 90 F.2d 476, 480.
Upon consideration of the record, briefs, and oral argument, no error of law affecting the determination of this controversy on appeal has been found, and there is abundant evidence to support the concurrent findings of the Master and the District Judge with respect to the fee-compensation and expense allowance to appellants.
The judgment of the District Court is affirmed.